                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

DAVID DELL’AQUILA, on behalf of                   )
himself and all others similarly situated,        )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )          No. 3:19-cv-00679
                                                  )
WAYNE LAPIERRE, the NATIONAL                      )          Judge Campbell
RIFLE ASSOCIATION OF AMERICA,                     )          Magistrate Judge Frensley
and the NRA FOUNDATION, INC.,                     )
                                                  )          JURY DEMAND
       Defendants.                                )



                    DEFENDANT NRA FOUNDATION, INC.’S
             MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT


       Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, Defendant

NRA Foundation, Inc. (the “NRA Foundation”) respectfully moves this Court to dismiss Plaintiff’s

Amended Complaint (D.E. 5) with prejudice. As explained more fully in the accompanying

Memorandum, the Court should dismiss Plaintiff’s case against the NRA Foundation for three

independent reasons:

       First, Plaintiff lacks standing. Under Tennessee law, a nonprofit corporation’s authority

to act may only be challenged by the Attorney General, a director, or member(s) in a derivative

proceeding. Plaintiff is none of things. Moreover, Plaintiff gave the NRA Foundation unrestricted

donations, and donors of unrestricted charitable funds lack standing to challenge how those funds

are administered.

       Second, Plaintiff’s Amended Complaint does not satisfy heightened pleading standards

applicable to his fraud and RICO claims. All of Plaintiff’s claims center around the allegation that




    Case 3:19-cv-00679 Document 35 Filed 12/30/19 Page 1 of 3 PageID #: 135
the NRA Foundation made supposedly false “solicitations”—but he never specifies those

statements, identifies the speaker(s), or alleges where/when the statements were made. His

Amended Complaint therefore fails to meet Rule 9(b)’s particularity requirements.

         Third, Plaintiff’s Amended Complaint does not plausibly allege the elements of his fraud

and RICO claims.       He does not allege the NRA Foundation knowingly made any false

representations. He also fails to allege any specific affirmative misrepresentations or identifies

any basis for inferring scienter (as required under RICO).

         Accordingly, Plaintiff cannot obtain relief against the NRA Foundation under any set of

facts consistent with his allegations. This Court should therefore dismiss all claims against the

NRA Foundation.


Dated:          December 30, 2019                    Respectfully Submitted,

                                                     NEAL & HARWELL, PLC

                                                      /s/ Aubrey B. Harwell, Jr.
                                                     Aubrey B. Harwell, Jr. (BPR # 2559)
                                                     John E. Quinn (BPR # 12220)
                                                     William J. Harbison II (BPR # 33330)
                                                     1201 Demonbreun Street, Suite 1000
                                                     Nashville, TN 37203
                                                     (615) 244-1713
                                                     aharwell@nealharwell.com
                                                     jquinn@nealharwell.com
                                                     jharbison@nealharwell.com

                                                     Counsel for Defendant NRA Foundation, Inc.




                                     2
    Case 3:19-cv-00679 Document 35 Filed 12/30/19 Page 2 of 3 PageID #: 136
                                 CERTIFICATE OF SERVICE

       I certify that I caused a true and correct copy of the foregoing to be electronically filed with

the Clerk of the Court on December 30, 2019, using the CM/ECF system, which will send

notification to all counsel of record as listed below.

     Attorneys for the NRA and LaPierre                          Attorney for Plaintiff:
                 Defendants:
                                                    SCHUCHARDT LAW FIRM
 LACY, PRICE & WAGNER, P.C.                         Elliott J. Schuchardt (BPR # 27016)
 Wallace A. McDonald (BPR # 16210)                  6223 Highland Place Way, Suite 201
 249 N. Peters Road, Suite 101                      Knoxville, TN 37919
 Knoxville, TN 37926                                (865) 304-4374
 (865) 246-0800                                     elliott016@gmail.com
 amcdonald@lpwpc.com

 BREWER, ATTORNEYS & COUNSELORS
 William A. Brewer (admitted pro hac vice)
 750 Lexington Ave., 14th Floor
 New York, NY 10022
 (212) 527-3024
 wbb@brewerattorneys.com



                                                         /s/ Aubrey B. Harwell, Jr.




                                     3
    Case 3:19-cv-00679 Document 35 Filed 12/30/19 Page 3 of 3 PageID #: 137
